PER CURIAM.
Appellant Arthur Henry filed in circuit court a document captioned “Rule 3.850 Notice of Appeal,” which was forwarded to this court along with a memorandum to the effect no postconviction order had been entered. Upon further examination of the “notice” and appellant’s response to our order to show cause, it appears the document was not intended to initiate appellate review. Accordingly, we dismiss the appeal but direct the circuit court to process the “notice” as a motion pursuant to Florida Rule of Criminal Procedure 3.850.
SCHOONOVER, C.J., and CAMPBELL and THREADGILL, JJ., concur.